Citation Nr: 0013154	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-15 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rate of death pension due to 
unreimbursed medical expenses in the amount of $167.00 for 
the period from January 1, 1995 to December 31, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1957.  The veteran and appellant were married from July 1968 
until his death in May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the appellant's request for an increased 
rate of pension due to unreimbursed medical expenses.  


FINDING OF FACT

The appellant reported $167.00 of unreimbursed medical 
expenses from January to December 1995, which does not exceed 
5 percent of the maximum annual rate of pension payable to 
the appellant for that period.  


CONCLUSION OF LAW

VA correctly computed the rate of nonservice-connected death 
pension benefits for the period January 1, 1995 to December 
31, 1995.  38 U.S.C.A. §§ 5107, 1503, 1541 (West 1991); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Nonservice-connected death pension benefits were awarded to 
the appellant, effective September 1, 1994.  A medical 
expense report, received in December 1996, reported medical 
expenses of $167.00 from January to December 1995.  


II. Analysis

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1999).

The amounts paid by the appellant for unreimbursed medical 
expenses, to the extent that such amounts exceed 5 percent of 
the maximum annual rate of pension payable to the appellant 
for the pertinent 12-month period, will be excluded from the 
appellant's annual income.  38 U.S.C.A. § 1503 (West 1991); 
38 C.F.R. § 3.272(g)(2) (1999).

Effective December 1, 1994, the maximum annual rate for 
nonservice-connected death pension benefits for a surviving 
spouse, without children, was $5,386.00, reduced by the 
amount of the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 1991); 38 C.F.R. § 3.23(a) (1999).  Five percent 
of this maximum annual rate is $269.00.  The appellant 
reported $167.00 in unreimbursed medical expenses.  This 
amount does not exceed 5 percent of the maximum annual rate 
of pension payable to the appellant.  Therefore, the 
appellant is not entitled to have this amount excluded from 
her income.  


ORDER

Entitlement to an increased rate of death pension due to 
unreimbursed medical expenses in the amount of $167.00 for 
the period from January 1, 1995 to December 31, 1995, is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

